In an action to recover damages for *553medical malpractice, the defendant appeals from a judgment of the Supreme Court, Queens County (Leviss, J.), entered July 6, 1995, which, upon a jury verdict, is in favor of the plaintiff and against the defendant in the principal sum of $500,000 for past and future pain and suffering.
Ordered that the judgment is affirmed, with costs.
Upon our review of the record in this case, we conclude that there was sufficient evidence to support the jury’s verdict. Further, the verdict in the plaintiff’s favor was not against the weight of the evidence since it is supported by a fair basis in the record (see, Cohen v Hallmark Cards, 45 NY2d 493, 498-499; Nicastro v Park, 113 AD2d 129).
We have considered the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Altman, Hart and Florio, JJ., concur.